Dismissed and Memorandum Opinion filed September 3,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00565-CV
____________
 
JOHNNY SALAS, Appellant
 
V.
 
JULIA ALMANZA, Appellee
 

 
On Appeal from the 80th District
Court
Harris County, Texas
Trial Court Cause No.
2006-74625
 

 
M E M O R
A N D U M  O P I N I O N
This appeal is from a judgment signed March 3, 2009.  No
clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  




On August 5, 2009, notification was transmitted to all parties
of the court's intention to dismiss the appeal for want of prosecution unless,
within fifteen days, appellant paid or made arrangements to pay for the record
and provided this court with proof of payment.  See Tex. R. App. P. 37.3(b).  Appellant did
not file a response to this court=s notice.
In addition,  our records show that appellant has neither
established indigence nor paid the $175.00 appellate filing fee.  See
Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); Tex. R. App.
P. 20.1 (listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2007) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same).  On July 8, 2009,
the court notified appellant that this appeal was subject to dismissal for
nonpayment of the filing fee.  Appellant did not respond to this court=s notice.  
Appellant has not provided this court with proof of payment
for the record.   The filing fee has not been paid.  No clerk=s record has been filed. 
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Seymore and Sullivan.